Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 9 and 10 are objected to because it seems that claims 9 and 10 should be dependent upon claim 6 instead of claim 1. Otherwise, they are a repeat of claims 4 and 5. 
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 10,101,290 (thereafter referred to as Patent ‘290) . Although the claims at issue are not identical, they are not patentably distinct from each.

As for claim 1, Patent ‘290 discloses a measuring circuit for measuring the conductivity of a medium (see claim 10 of Patent ‘290), comprising: 
a first circuit input (the input to the  first amplifier circuit or the selectable resistance, see claim 10, line 2 of Patent ‘290 );
a first resistor (selectable resistance, see claim 10,  line 2)  having a first end and a second end, wherein the first end of the first resistor is connected to the first circuit input;
a first switch (first switch, see claim 10, line 10) having an input, a first output, and a second output, wherein the first switch is adapted to switch a connection between the input of the first switch and the first output of the first switch to a connection between the input of the first switch and the 
a first circuit port (first electrical contact, see claim 10, lines 29-31) connected to the first output of the first switch;
a second resistor(resistor R1, see claim 10, line 15) having a first end and a second end, wherein the first end of the second resistor is connected to the second output of the first switch; 
a second circuit port(second electrical contact, see claim 10, lines 32-34); 
a third circuit port(the port connected to the output of second switch, and one input of second amplifier, see lines 5-9);
a second switch (second switch, see lines 12-14) having a first input, a second input, and an output, wherein the second switch is adapted to switch a connection between the first input of the second switch and the output of the second switch to a connection between the second input of the second switch and the output of the second switch, wherein the first input of the second switch is connected to the second circuit port, wherein the second input of the second switch is connected to the second end of the second resistor, and wherein the output of the second switch is connected to the third circuit port;
a third resistor (resistor Rp1)having a first end and a second end, wherein the first end of the third resistor is connected to the second end of the second resistor;
a fourth circuit port (third electrical contact, see lines 35-37)connected to the second end of the third resistor; 
a fifth circuit port(fourth electrical contact, see lines 38-40); 
a circuit reference point (ground point, see line 40);
a sixth circuit port (the circuit port connected to the second end of Rp1) connected to the second end of the third resistor.

a signal input(input to the first amplifier circuit, see claim 10, line 2 of Patent ‘290 );
a first amplifier circuit (the first amplifier circuit, see claim 10, line 2 of Patent ‘290 )having an input connected to the signal input and further having an output;
a shunt resistor (selectable resistance, see claim 10,  line 2)having a first end and a second end, the first end connected to the amplifier circuit output;
a first switch(first switch, see claim 10, line 10) having an input and two outputs, wherein the first switch is configured as a single-pole, double-throw switch, and wherein the input of the first switch is connected to the second end of the shunt resistor;
a first voltage divider (the first reference circuit, see claim 10, lines 15-21) having a first resistor and a second resistor, wherein a first end of the first voltage divider is connected to a second output of the first switch;
a second switch (second switch, see lines 12-14) having two inputs and an output, wherein the second switch is configured as a single-pole, double-throw switch, and wherein a second input of the second switch is connected to the first voltage divider between the first resistor and the second resistor;
a second amplifier circuit (second amplifier in claim 10, lines 5-9) having two inputs and an output, wherein the first input of the second amplifier circuit is connected to the output of the second switch;
a first voltage electrode (second electrical contact, see claim 10, lines 32-34)connected to a first input of the second switch, and 
a second voltage electrode (third electrical contact, see lines 35-37)connected to a second input of the second amplifier;

a second current electrode(fourth electrical contact, see lines 38-40) connected to a ground; and wherein a second end of the first voltage divider(first reference circuit) is connected to the second input of the second amplifier circuit( see lines 18-20), wherein the first switch and the second switch are configured to switch synchronously such that when the first switch is switched to a throw position, the second switch is switched to the corresponding throw position (see claim 11). 
Still referring to claims 1 and 6, Patent ‘290 does not specifically disclose a third switch having an input and an output, wherein the third switch is configured as a single-pole, single-throw switch, and wherein the input of the third switch is connected to the second input of the second amplifier and the output of the third switch is connected to the ground, wherein when the first switch is switched to its first output and the second switch is switched to its first input, the third switch is open, and wherein when the first switch is not switched to its first output and the second switch is not switched to its first input, the third switch is closed
However, one of ordinary skill in the art would recognize that adding the use of a third switch as claimed does not make the current invention patentably distinct from the cited Patent’290. 

	As for claim 2, Patent ‘290 discloses the measuring circuit according to claim 1, further comprising:
a seventh circuit port (circuit port connected to the output of the second amplifier circuit in claim 10, lines 5-9); and
an amplifier (second amplifier in claim 10, lines 5-9) having a first input, a second input and an output, wherein the first input of the amplifier is connected to the output of the second switch, the 

As for claim 3, Patent ‘290 discloses the measuring circuit according to claim 1, wherein the first resistor (selectable resistance, see claim 10,  line 2)  is adapted to be exchanged with a fourth resistor (i.e., the resistance is selectable), wherein the first switch (see the first switch is a single-pole, triple-throw, see claim 10, lines 10-11) further has a third output, wherein the first switch is adapted to switch a connection between the input of the first switch and the first output of the first switch to a connection between the input of the first switch and the second output of the first switch or to a connection between the input of the first switch and the third output of the first switch,
wherein the measuring circuit further comprises a fifth resistor(R2, see claim 10, line 22) having a first end and a second end, wherein the first end of the fifth resistor is connected to the third output of the first switch, wherein the measuring circuit further comprises a sixth resistor(Rp2) having a first end and a second end, wherein the first end of the sixth resistor is connected to the second end of the fifth resistor and wherein the second end of the sixth resistor is connected to the fourth circuit port, and
wherein the second switch (second switch is also a triple-throw switch, see claim 10, line 12-14)further has a third input, wherein the second switch is adapted to switch a connection between the first input of the second switch and the output of the second switch to a connection between the second input of the second switch and the output of the second switch or to a connection between the third input of the second switch and the output of the second switch, wherein the third input of the second switch is connected to the second end of the fifth resistor.

As for claim 7, Patent ‘290 discloses the measuring circuit according to claim 6, wherein the shunt resistor includes a switchable resistance (the selectable resistance, see claim 10, line 2) having a 

As for claim 8, Patent ‘290 discloses the measuring circuit according to claim 7, wherein the first switch further has a third output and is configured as a single-pole, triple-throw switch, and wherein the second switch further has a third input and is configured as a single-pole, triple-throw switch (see claim 10, lines 10-14), the measuring circuit further comprising:
a second voltage divider (second reference circuit in claim 10, lines 22-28) having a first resistor and a second resistor, wherein a first end of the second voltage divider is connected to a third output of the first switch and a second end of the second voltage divider is connected to the second input of the second amplifier circuit, and wherein the third input of the second switch is connected to the second voltage divider between the first resistor and the second resistor.

5.	Claims 4-5 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 10,101,290 (thereafter referred to as Patent ‘290) in view of Zhou et al. (U. S. Pub. 2008/0297173). 
As for claims 4-5 and 9-10, Patent ‘290 discloses the measuring circuit according to claims 1 and 6 as discussed above. 
Patent’290 does not specifically disclose the measuring circuit further comprising a capacitor arranged between the second end of the first resistor and the input of the first Switch; or wherein the first switch and the second switch are embodied as a multiplexer.
Zhou et al. discloses a system and method for measuring conductivity of fluid, in which the multiplexer and capacitor are used (See Fig. 3).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/               Primary Examiner, Art Unit 2867